DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 14, 2022 has been entered. Claims 1, 14, and 20 have been amended. Those are also all the independent claims. Claims 1-4, 6-16, and 18-21 are pending. 
The applicant Remarks, filed June 14, 2022, has been fully considered. The applicant argues, under the heading “Claim Rejections Under 35 U.S.C. §101,” that the amendments should result in the withdraw of that rejection. The examiner agrees and the rejection is withdrawn due to amendment. 
The applicant further argues, under the heading “Claim Rejections Under 35 U.S.C. §103, that the amendments to the independent claims should result in the withdraw of the 35 USC § 103 rejections made in the last detailed action, which was the Non-Final Rejection March 14, 2022. The applicant argues on page 8 that the amendment now teaches sending output to “a particular recipient, ‘a system of the vehicle configured to prolong a need for maintenance,’” and that this is not in the prior art. The applicant does not specifically rebut the argument made in the last detailed action that Schmidt (US2020/0262415 A1) teaches:
A half shaft system wherein 
the computing circuitry is configured to output the service life of the half shaft assembly to a system of the vehicle configured to prolong a need for maintenance (see paragraph 0027 for sending a “wear information” message to a display of a vehicle). 6  
The examiner also argued that Schmidt was combinable with the other references cited in the rejections containing Schmidt. 
The claim as amended is supported by paragraph 0020 of the filed specification of the present application. That paragraph teaches that life data can be output to other systems of the host vehicle, such as “maintenance inquiry systems, traction control systems, systems configured to prolong the need for maintenance, user notification systems, and others.” Claim 1 as amended now teaches that the life data is output to “a system of the vehicle configured to prolong a need for maintenance.” 
In the rejection to claim 1 in the last detailed action, the examiner wrote that Schmidt teaches the following:
computing circuitry located within the vehicle (see paragraph 027 for computing device 13) and configured to 
output the service life of the half shaft assembly to at least one of: 
an external receiver outside of the vehicle for vehicle maintenance support (see paragraph 0027 for sending “wear information” and “repair information” to an external device. See paragraph 0035 for sending a determination that a part is “worn or that a component is expected to wear out soon” to a “workshop” so that a new part can be ordered. See paragraph 0012 for the component being a cardan shaft, which is a half shaft, or a universal shaft.), 
a maintenance inquiry system of the vehicle (see paragraph 0027 for sending a “wear information” message to a display of a vehicle), 
a system of the vehicle configured to prolong a need for maintenance (see paragraph 0027 for sending a “wear information” message to a display of a vehicle).  
It seems to the examiner that a “a system of the vehicle configured to prolong a need for maintenance,” as found in the current claim 1, could reasonably be interpreted as the “computing circuitry” that outputs the service life data to: an “external receiver,” “a maintenance inquiry system of the vehicle,” and “a system of the vehicle configured to prolong a need for maintenance”. The system taught by Schmidt can reasonably be thought of as a system that requests wear information, receives that information from a computer that calculates it, and then exports that information both internally and externally. Internally, the information does to a display, externally the information does to what can reasonably be interpreted as a mechanic or a server that can schedule maintenance or provide alerts that maintenance is needed. 
The idea of outputting life information to a display of a user is not uncommon in the art. Wendelsdorf (US2013/0184959 A1) teaches doing this for a helicopter pilot in paragraph 0025. Martin (US2013/0342362 A1) teaches doing this for a train in paragraphs 0009 and 0041-0042. Paragraphs 0012-0013 teaches sensors that detect various information and then a computer that determines “imminent…failures…based on statistical models and empirical data.” Paragraph 0037 of Martin also teaches a device that receives information and transmits “alarms”. The alarms come with recommendations to the train engineer or driver in paragraph 0041.
Barth et al. (US2011/0234391 A1) goes even further. In paragraphs 0038-0041 Barth teaches sending wear information of a motor vehicle to the vehicle to automatically “initiate measures to reduce the future vehicle wear.” This is in addition to displaying the wear information, as taught in paragraph 0039. Paragraph 0013 indicates that the wear being discussed relates to the half-shaft system and includes torques placed on the drivetrain of the vehicle. Barth further explains in paragraph 0024 that, upon detecting high wear, the vehicle system not only provides a display to the driver but “automatically initiates measures which remain largely unnoticed by the driver of the vehicle but which reduce the future wear of the motor vehicle. These measures, consist, for example, in actuating one or more of the vehicle assemblies 5, 6 and 7 in such a way that future wear of the respective assembly and therefore of the motor vehicle is reduced.” Examples of such measures are limiting the maximum torque of the engine of the motor vehicle, limiting the maximum rotation speed of the engine, initiating cooling of a vehicle assembly, or changing the engine temperature range within which the start/stop operation can be carried out.” 
Since the examiner believes that Schmidt teaches the current claims, a rejection incorporating Barth will not be written. However, the examiner believes that Barth teaches much of the present application. Please see the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-8, 14-16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic (Ilic, S. 2006. Methodology of Evaluation of In-Service Load Applied to the Output Shafts of Automatic Transmissions. Ph.D. Thesis. The University of South Wales), hereinafter Ilic, in view of Vladimir Algin et al., (Algin et al. “Reliability and Lifetime of Mechanical Units in Operation and Test,” in Key Engineering Materials (December 2006): 549-552), hereinafter Algin, in further view of Schmidt (US2020/0262415 A1). 

Regarding claim 1, Ilic teaches:
A half shaft system of a vehicle (see Ilic, Figs. 6.2 and 6.3 on page 75), comprising: 
a half shaft assembly including a first universal joint, a second universal joint, (see Ilic, Fig. 6.2 on page 75. Note that in the specification of the instant application, paragraph 0026, it says that “the half shaft assembly, or portion thereof, may be part of a propshaft.” The “prop shaft” is shown in Ilic, Figure 6.2, and labeled as such. See also Ilic, Figure 6.6 on page 79.), and 
a shaft engaged to and extending between the first and second universal joints, the shaft being adapted to rotate about an axis (see Ilic, Fig. 6.2 on page 75. Note that in the specification of the instant application, paragraph 0026, it says that “the half shaft assembly, or portion thereof, may be part of a propshaft.” The “prop shaft” is shown in Ilic, Figure 6.2, and labeled as such. See also Ilic, Figure 6.6 on page 79.); 
a torque sensor device attached to the shaft (see Ilic, Fig. 6.2 on page 75 and page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”. Note that in the specification of the instant application, paragraph 0026, it says that “the half shaft assembly, or portion thereof, may be part of a propshaft.”), the torque sensor device including 
a torque sensor configured to measure torque placed upon the shaft (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”) and 
a transmitter configured to wirelessly output torque signals indicative of the measured toque (see Ilic, page 72 for “the transmission of the measuring signal takes place…using an antenna pick-up.”); and 
computing circuitry located within the vehicle (see Figs. 6.3 and 6.4) and configured to 
receive the torque signals (see page 111 for the received torque signals being displayed), 
process the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.),
establish a load history of the half shaft assembly from at least the processed torque signals (see page 111, Fig. 7.13, for a load history. See also page 112, Fig. 7.15 for a load history. Note that the data logged by Ilic includes more than just load. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” In other words, “real-world loading conditions,” as stated on page 128. Therefore the load history of the entire half shaft assembly was obtained, not just the half shaft itself.), 
compare the load history to a pre-programmed life model (see page 126 for “applying future fatigue analysis methods to data gathered.”), 
Yet Ilic does not appear to further teach: 
estimate a service life of the half shaft assembly from the load history, and 
output the service life of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
However, Algin teaches:
estimate a service life of the half shaft assembly from the load history (it is well known to a person of ordinary skill in the art (POSITA) that determining the service life of an a mechanical assembly, including a half shaft assembly, involves determining the service life of the individual parts and then using statistical techniques to determine the overall service life of the assembly. The instant application does not go into any detail on how the service life of the entire assembly is determined. This is a kind of black box in the disclosure. However, a 35 USC 112(a) rejection will not be written because the examiner maintains that a POSITA knows how to do it. Because of the limitations of the disclosure, any art that teaches calculating the life of a mechanical assembly therefore teaches this limitation. For that, see Algin, page 551 for determining a “machine lifetime” to “first failure”. This is based on the “lifetimes of the machine parts.” The concepts in Algin are generalizable and at least as specific as the disclosure of the instant application.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, to add the additional features of estimating a service life of the half shaft assembly from the load history, as taught by Algin. The motivation for doing so would be to determine the life of the machine. This is not hindsight, but a well-known practice in the art. 
This combination would be especially obvious because Ilic teaches estimating a service life of the half-shaft from the load history (see page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.”), though not for the entire assembly. However, as previously stated, the life of individual components is necessary for determining the life of the entire assembly so combining Ilic with Algin makes sense.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
However, Ilic and Algin do not appear to explicitly further teach: 
computing circuitry located within the vehicle and configured to 
output the service life of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
Yet Schmidt teaches:
computing circuitry located within the vehicle (see paragraph 027 for computing device 13) and configured to 
output the service life of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin, to add the additional features of outputting the service life of the half shaft assembly to a system of the vehicle configured to prolong a need for maintenance, as taught by Schmidt. The motivation for doing so would be to perform repairs when needed, as recognized by Schmidt (see paragraph 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination would be especially obvious because Ilic teaches using the fatigue measurements to use in “optimization” of the shaft, instead of “overdesign.” The data must therefore be “output” to “an external receiver.” Therefore, Ilic at least teaches toward what Schmidt teaches. But Schmidt has been added to strengthen the rejection. 

Regarding claim 3, Ilic, Algin, Schmidt teach the half shaft system set forth in claim 1. 
Yet Ilic, Algin, and Schmidt do not further teach: 
A half shaft system wherein the computing circuitry includes 
a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and
an application executed by the processor to estimate the service life.
However, Algin teaches:
a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and
an application executed by the processor to estimate the service life (it is clear from the graphics such as Figs. 6-8, and that fact that statistical modelling using a Monte Carlo method was performed over 150,000 cycles (see Fig. 5) that a computer was used. The application estimates a service life found in the far right column of Table 1. It is believed that this is 1,423 hours x 10,000, since Fig. 8 is in tens of thousands of hours.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt to add the additional features of a half shaft system wherein the computing circuitry includes a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and an application executed by the processor to estimate the service life, as taught by Algin. The motivation for doing so would be to determine service life of the entire assembly. Both Ilic and Algin are interested in determining service life. Ilic determines the service life of the half shaft, and Algin determines the service life for an entire assembly. 
This combination is especially obvious because Algin teaches a half shaft wherein the computing circuitry includes a processor and an electronic storage medium configured to store the pre-programmed life model and the load history (see page 100 for “this data logger acquires and stores the torque data.” See page 100 Figure 7.1 for the data logger, which is a computer. See page 96 for the pre-programmed life model also being stored on the computer.), and an application executed by the processor to estimate the service life of the half shaft (see page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.” See page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.” It is clear from this page that the determination of which routes reduced fatigue life the most was performed on a computer.).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 3.
Ilic further teaches: 
A half shaft system wherein the computing circuitry includes 
a conditioning and pre-processing module configured to filter the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.).  


Regarding claim 6, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 3.
Ilic further teaches: 
A half shaft system wherein 
the estimated service life is outputted by the computing circuitry as a notification (see page 129 for determining the amount of “reduction in fatigue life”. See page 76 for the calculations made being displayed).  
In summary, Algin teaches determining an estimated service life of an entire assembly, and Ilic teaches displaying a service life on a display screen inside a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, Schmidt and Kentley to add the additional features of a half shaft system wherein the estimated service life is outputted by the computing circuitry as a notification, as taught by Ilic. The motivation for doing so would be to prevent passengers of the vehicle from being stranded when parts break, as recognized by Kentley (see paragraph 0003) and implicitly by Ilic. Although Kentley’s solution to the problem of how to prevent passengers from being stranded focuses on redundancy, the problem Kentley and Ilic face is the same: namely, how to prevent passengers of the vehicle from being stranded when parts break. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 3.
Ilic further teaches: 
A half shaft system wherein 
a frequency signal indicative of the revolutions per minute of the shaft is received by the computing circuitry and included as part of the load history (See page 80 for a discussion of load data being obtained at engine speeds up to 4000 RPM so the sampling frequency is set above that. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” “Constant speed” is RPM. In other words, “real-world loading conditions,” as stated on page 128. See also page 75 for test data also including gear position, as well as torque at the output shaft. See also page 41 for taking into account acceleration. See also page 72 for test data including engine speed.)  

Regarding claim 8, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 7.
Ilic further teaches:
A half shaft system wherein 
the load history [is] a function of load and the frequency signal over time (See page 80 for a discussion of load data being obtained at engine speeds up to 4000 RPM so the sampling frequency is set above that. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” “Constant speed” is RPM. In other words, “real-world loading conditions,” as stated on page 128. See also page 75 for test data also including gear position, as well as torque at the output shaft. See also page 41 for taking into account acceleration. See also page 72 for test data including engine speed.).  
Yet Ilic does not further teach:
A half shaft system wherein 
the load history and the pre-programmed life model are each a function of load and the frequency signal over time.  
However, Algin teaches: 
A half shaft system wherein 
the load history and the pre-programmed life model are each a function of load and the frequency signal over time (see page 550 for the load history including a “bearing”. It is well known that bearing life calculations involve both load and speed. Therefore, Algin teaches this limitation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, Schmidt and Kentley to add the additional features of a half shaft system wherein the load history and the pre-programmed life model are each a function of load and the frequency signal over time, as taught by Algin. The motivation for doing so would be to calculate life of any mechanical assembly with a bearing, which has long been done in the art. 

Regarding claim 14, Ilic teaches:
A half shaft system of a vehicle (see Ilic, Figs. 6.2 and 6.3on page 75), configured to 
estimate a service life of a half shaft assembly including 
a rotating shaft extending between the first and second constant velocity joints (see page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.” A major focus of Ilic is to obtain “a more realistic estimation of fatigue life” of shafts in order to allow for “optimization” of the shaft design and prevent “overdesign” (see page 128). Therefore, Ilic determines shaft life or “durability”, which is the service life of the shaft.), 
the half shaft system comprising: 
a torque sensor device adapted to be attached to the rotating shaft (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”), the torque sensor device including 
a torque sensor configured to measure torque placed upon the rotating shaft (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”) and 
a transmitter configured to wirelessly output torque signals indicative of the measured toque (see Ilic, page 72 for “the transmission of the measuring signal takes place…using an antenna pick-up.”); and 
computing circuitry located within the vehicle (see Ilic, Figure 6.3. These items are within the vehicle as shown in Figure 6.4 on page 76) and configured to 
receive the torque signals (see page 111 for the received torque signals being displayed), 
process the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.), 
establish a load history of the half shaft assembly from at least the processed torque signals (see page 111, Fig. 7.13, for a load history. See also page 112, Fig. 7.15 for a load history. Note that the data logged by Ilic includes more than just load. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” In other words, “real-world loading conditions,” as stated on page 128. Therefore the load history of the entire half shaft assembly was obtained, not just the half shaft itself.), 
compare the load history to a pre-programmed life model (see page 126 for “applying future fatigue analysis methods to data gathered.”).
Yet Ilic does not appear to explicitly teach:
A half shaft system configured to 
measure the life of a half shaft assembly including
first and second constant velocity joints and 
computing circuitry located within the vehicle configured to 
estimate the service life of the half shaft assembly from at least the load history, and 
output a signal indicative of the estimated service life of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
However, Algin teaches:
A half shaft system configured to 
measure the life of a half shaft assembly including
first and second constant velocity joints (see page 550 for the life calculations including the life of a “bearing”.) and 
computing circuitry configured to 
estimate a service life of the half shaft assembly from the load history (it is well known to a person of ordinary skill in the art (POSITA) that determining the service life of an a mechanical assembly, including a half shaft assembly, involves determining the service life of the individual parts and then using statistical techniques to determine the overall service life of the assembly. The instant application does not go into any detail on how the service life of the entire assembly is determined. This is a kind of black box in the disclosure. However, a 35 USC 112(a) rejection will not be written because the examiner maintains that a POSITA knows how to do it.  Because of the limitations of the disclosure, any art that teaches calculating the life of a mechanical assembly therefore teaches this limitation. For that, see Algin, page 551 for determining a “machine lifetime” to “first failure”. This is based on the “lifetimes of the machine parts.” The concepts in Algin are generalizable and at least as specific as the disclosure of the instant application.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic to add the additional features of a half shaft system configured to measure the life of a half shaft assembly including first and second constant velocity joints and computing circuitry configured to estimate a service life of the half shaft assembly from the load history, as taught by Algin. The motivation for doing so would be to determine the life of an automotive assembly, as recognized by Algin (see page 551 for determining the life time of a “machine as a whole”).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
However, Ilic and Algin do not appear to further teach:
computing circuitry located within the vehicle configured to 
output a signal indicative of the estimated service life of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
   	Yet Schmidt teaches:
computing circuitry located within the vehicle (see paragraph 027 for computing device 13) configured to 
output a signal indicative of the estimated service life of the half shaft assembly (see paragraph 0027 for sending “wear information” and “repair information” to an external device. See paragraph 0035 for sending a determination that a part is “worn or that a component is expected to wear out soon” to a “workshop” so that a new part can be ordered. See paragraph 0012 for the component being a cardan shaft, which is a half shaft, or a universal shaft.) to 



a system of the vehicle configured to prolong a need for maintenance (see paragraph 0027 for sending a “wear information” message to a display of a vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin, to add the additional features computing circuitry located within the vehicle configured to output a signal indicative of the estimated service life of the half shaft assembly to a system of the vehicle configured to prolong a need for maintenance, as taught by Schmidt. The motivation for doing so would be to perform repairs when needed, as recognized by Schmidt (see paragraph 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 14.
Ilic further teaches 
A half shaft system, wherein 
the computing circuitry includes 
a processor and 
an electronic storage medium configured to 
store the 
the load history (see page 100 for “this data logger acquires and stores the torque data.” See page 100 Figure 7.1 for the data logger, which is a computer. See page 96 for the pre-programmed life model for the shaft also being stored on the computer.) 
Yet Ilic does not further teach:
A half shaft system, wherein 
the computing circuitry includes 
a processor and 
an electronic storage medium configured to 
store the 
pre-programmed life model and 
the load history, 
and an application executed by the processor to estimate the service life.
Yet Algin teaches: 
A half shaft system, wherein 
the computing circuitry includes 
a processor and 
an electronic storage medium configured to 
store the 
pre-programmed life model and 
the load history, 
and an application executed by the processor to estimate the service life (it is clear from the graphics such as Figs. 6-8, and that fact that statistical modelling using a Monte Carlo method was performed over 150,000 cycles (see Fig. 5) that a computer was used. The application estimates a service life based on load history. The service life for the entire mechanical assembly is found in the far right column of Table 1. It is believed that this is 1,423 hours x 10,000, since Fig. 8 is in tens of thousands of hours.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught Ilic, Algin, and Schmidt to add the additional features of a half shaft system, wherein the computing circuitry includes a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and an application executed by the processor to estimate the service life, as taught by Algin. The motivation for doing so would be to determine the life of an automotive assembly, as recognized by Algin (see page 551 for determining the life time of a “machine as a whole”).

Regarding claim 16, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 15.
Ilic further teaches:
A half shaft system, wherein 
the computing circuitry includes a condition and pre-processing module configured to filter the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.).  

Regarding claim 18, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 14.
Ilic further teaches:
A half shaft system, wherein 
a frequency signal indicative of the revolutions per minute of the shaft is received by the computing circuitry and included as part of the load history (See page 80 for a discussion of load data being obtained at engine speeds up to 4000 RPM so the sampling frequency is set above that. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” “Constant speed” is RPM. In other words, “real-world loading conditions,” as stated on page 128. See also page 75 for test data also including gear position, as well as torque at the output shaft. See also page 41 for taking into account acceleration. See also page 72 for test data including engine speed.).  

Regarding claim 20, Ilic teaches:
A method of operating a half shaft system of a vehicle, comprising: 
measuring torque by a torque sensor of a torque sensor device engaged to a rotating shaft of a half shaft assembly (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”); 
wirelessly transmitting a torque signal indicative of the measured torque by a transmitter of the torque sensor device, and to a computing circuitry located within the vehicle (see Ilic, page 72 for “the transmission of the measuring signal takes place…using an antenna pick-up.” See also Ilic, Figure 6.3. These items are within the vehicle as shown in Figure 6.4 on page 76); 
generating load history data stored in a storage medium of the computing circuitry from at least the torque signal (see page 111, Fig. 7.13, for a load history. See also page 112, Fig. 7.15 for a load history. Note that the data logged by Ilic includes more than just load. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” In other words, “real-world loading conditions,” as stated on page 128. Therefore the load history of the entire half shaft assembly was obtained, not just the half shaft itself.); 
Yet Ilic does not further teach:
executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft; and 
outputting the remaining useful life expectancy of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
However, Algin teaches:
executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft assembly (it is well known to a person of ordinary skill in the art (POSITA) that determining the service life of an a mechanical assembly, including a half shaft assembly, involves determining the service life of the individual parts and then using statistical techniques to determine the overall service life of the assembly. The instant application does not go into any detail on how the service life of the entire assembly is determined. This is a kind of black box in the disclosure. However, a 35 USC 112(a) rejection will not be written because the examiner maintains that a POSITA knows how to do it.  Because of the limitations of the disclosure, any art that teaches calculating the life of a mechanical assembly therefore teaches this limitation. For that, see Algin, page 551 for determining a “machine lifetime” to “first failure”. This is based on the “lifetimes of the machine parts.” The concepts in Algin are generalizable and at least as specific as the disclosure of the instant application.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic to add the additional features of executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft assembly, as taught by Algin. The motivation for doing so would be to determine the life of an automotive assembly, as recognized by Algin (see page 551 for determining the life time of a “machine as a whole”).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Ilic at least strongly teaches toward: executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft (See page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.”).
Yet Ilic and Algin do not appear to explicitly further teach: 
outputting the remaining useful life expectancy of the half shaft assembly to 



a system of the vehicle configured to prolong a need for maintenance.  
Yet Schmidt teaches:
outputting the remaining useful life expectancy of the half shaft assembly (see paragraph 0027 for sending “wear information” and “repair information” to an external device. See paragraph 0035 for sending a determination that a part is “worn or that a component is expected to wear out soon” to a “workshop” so that a new part can be ordered. See paragraph 0012 for the component being a cardan shaft, which is a half shaft, or a universal shaft.) to 



a system of the vehicle configured to prolong a need for maintenance (see paragraph 0027 for sending a “wear information” message to a display of a vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin, to add the additional features outputting the service life of the half shaft assembly to a system of the vehicle, as taught by Schmidt. The motivation for doing so would be to perform repairs when needed, as recognized by Schmidt (see paragraph 0027). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination would be especially obvious because Ilic teaches using the fatigue measurements to use in “optimization” of the shaft, instead of “overdesign.” The data must therefore be “output” to “an external receiver.” Therefore, Ilic at least teaches toward what Schmidt  teaches. But Schmidt has been added to strengthen the rejection. 

Regarding claim 21, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 1. 
Yet Ilic and Algin do not further teach:
A half shaft system wherein 
the computing circuitry is configured to output the service life of the half shaft assembly to at least one of: 
an external receiver outside of the vehicle for vehicle maintenance support, or 
a maintenance inquiry system of the vehicle.  
Yet Schmidt further teaches:
A half shaft system wherein 
the computing circuitry (see paragraph 027 for computing device 13) is configured to output the service life of the half shaft assembly to at least one of: 
an external receiver outside of the vehicle for vehicle maintenance support (see paragraph 0027 for sending “wear information” and “repair information” to an external device. See paragraph 0035 for sending a determination that a part is “worn or that a component is expected to wear out soon” to a “workshop” so that a new part can be ordered. See paragraph 0012 for the component being a cardan shaft, which is a half shaft, or a universal shaft.), or 
a maintenance inquiry system of the vehicle (see paragraph 0027 for sending a “wear information” message to a display of a vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt to add the additional features computing circuitry is configured to output the service life of the half shaft assembly to at least one of: an external receiver outside of the vehicle for vehicle maintenance support, or a maintenance inquiry system of the vehicle, as taught by Schmidt. The motivation for doing so would be to perform repairs when needed, as recognized by Schmidt (see paragraph 0027). 

Regarding claim 22, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 1. 
Yet Ilic and Algin do not further teach:
A half shaft system wherein 
the computing circuitry is configured to output the service life of the half shaft assembly to a system of the vehicle configured to prolong a need for maintenance. 6  
Yet Schmidt teaches:
A half shaft system wherein 
the computing circuitry is configured to output the service life of the half shaft assembly to a system of the vehicle configured to prolong a need for maintenance (see paragraph 0027 for sending a “wear information” message to a display of a vehicle). 6  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt to add the additional features of a half shaft system wherein the computing circuitry is configured to output the service life of the half shaft assembly to a system of the vehicle configured to prolong a need for maintenance6, as taught by Schmidt. The motivation for doing so would be to perform repairs when needed, as recognized by Schmidt (see paragraph 0027). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin, in further view of Schmidt in further view of Kentley (US2017/0120753 A1).

Regarding claim 2, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 1.
Yet Ilic, Algin, and Schmidt do not explicitly further teach:
A half shaft system wherein 
the first and second universal joints are constant velocity joints (see Fig. 2A for items 221 and 227 and paragraph 0021 for these being CV joints.).  
However, Kentley teaches:
A half shaft system wherein 
the first and second universal joints are constant velocity joints (see Fig. 2A for items 221 and 227 and paragraph 0021 for these being CV joints.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt to add the additional features of a half shaft system wherein the first and second universal joints are constant velocity joints, as taught by Kentley. The motivation for doing so would be to spec. common parts on half-shaft assemblies to reduce replacement costs. Ilic and Kentley are concerned with the same problem. Although Kentley’s solution to the problem of fatigue life and how to prevent passengers from being stranded when parts break focuses on redundancy, the problem Kentley and Ilic implicitly face is the same: namely, how to prevent passengers of the vehicle from being stranded when parts break (see Kentley paragraph 0003).
This combination is especially obvious because Ilic teaches a “prop shaft” which contains CV joints and Schmidt teaches in paragraph 0012 a “cardan shaft”. Therefore, while Kentley is explicit, Ilic and Schmidt could have been cited along with a teaching reference. 


Regarding claim 9, Ilic, Algin, Schmidt and Kentley teach the half shaft system of claim 2.
Ilic further teaches:
A half shaft system, further comprising: 
a second torque sensor device attached to the second shaft, 
the second torque sensor device including a torque sensor configured to measure torque placed upon the second shaft and 
a transmitter configured to wirelessly output torque signals indicative of the measured toque, and 
the computing circuitry configured to receive the torque signals from the second torque assembly (merely replicating the system of sensors taught by Ilic on a second assembly is not an inventive concept. For a torque sensor on a half, a wireless output, and computer circuitry, see the analogous rejections in claim 1).  
Yet Ilic, Algin, and Schmidt do not further teach:
A half shaft system, further comprising: 
a third constant velocity joint; 
a second shaft engaged to and extending between the second and third constant velocity joints, 
the second shaft being adapted to rotate about a second axis; 
However, Kentley teaches:
a third constant velocity joint; 
a second shaft engaged to and extending between the second and third constant velocity joints, 
the second shaft being adapted to rotate about a second axis (for all these parts see Fig. 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, Schmidt and Kentley, to add the additional features of a half shaft system further comprising a third constant velocity joint; a second shaft engaged to and extending between the second and third constant velocity joints, the second shaft being adapted to rotate about a second axis; as taught by Kentley. The motivation for doing so would be to have a typical automobile. 

Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin in further view of Schmidt in further view of Gillman et al. (U.S. Pat. No. 6,817,439 B2). 

Regarding claim 10, Ilic, Algin, and Schmidt teach the half shaft system of claim 1.
Yet Ilic, Algin, and Schmidt do not explicitly further teach: 
A half shaft system, wherein 
the torque sensor is a non-compliant torque sensor.  
 However, Gillman teaches:
the torque sensor is a non-compliant torque sensor (see col. 2, lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt, to add the additional features of a torque sensor is a non-compliant torque sensor, as taught by Gillman. The motivation for doing so would be to eliminate torque ripple, as recognized by Gillman (see col. 1, lines 24-42). 

Regarding claim 11, Ilic, Algin, and Schmidt teach the half shaft system of claim 3.
Yet Ilic, Algin, and Schmidt do not explicitly further teach: 
A half shaft system, wherein 
the torque sensor is a non-compliant torque sensor.  
 However, Gillman teaches:
the torque sensor is a non-compliant torque sensor (see col. 2, lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, Schmidt, and Kentley to add the additional features of a torque sensor is a non-compliant torque sensor, as taught by Gillman. The motivation for doing so would be to eliminate torque ripple, as recognized by Gillman (see col. 1, lines 24-42). 

Regarding claim 19, Ilic, Algin, and Schmidt teach the half shaft system set forth in claim 14.
Yet Ilic, Algin, and Schmidt do not further teach:
A half shaft system, wherein 
the torque sensor is a non-compliant torque sensor.  
However, Gillman teaches:
the torque sensor is a non-compliant torque sensor (see col. 2, lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt, to add the additional features of a torque sensor is a non-compliant torque sensor, as taught by Gillman. The motivation for doing so would be to eliminate torque ripple, as recognized by Gillman (see col. 1, lines 24-42). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin in further view of Schmidt in further Mueller et al. (U.S. Pat. No. 11,021,158 B2). 

Regarding claim 12, Ilic, Algin, and Schmidt teach the half shaft system of claim 1.
Yet Ilic, Algin, and Schmidt do not explicitly further teach: 
A half shaft system, wherein 
the computing circuitry is configured to output the processed torque signals to a traction control system.  
However, Mueller teaches:
the computing circuitry is configured to output the processed torque signals to a traction control system (see col. 2, lines 25-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Schmidt to add the additional features of the computing circuitry is configured to output the processed torque signals to a traction control system, as taught by Mueller. The motivation for doing so would be to obtain torque data, which traction control systems typically need.

Regarding claim 13, Ilic, Algin, and Schmidt teach the half shaft system of claim 3.
Yet Ilic, Algin, and Schmidt do not explicitly further teach: 
A half shaft system, wherein 
the traction control system is one of an open loop control system and a closed loop control system.  
 However, Mueller teaches:
the computing circuitry is configured to output the processed torque signals to a traction control system (see col. 2, lines 25-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic Algin, and Schmidt to add the additional features of the computing circuitry is configured to output the processed torque signals to a traction control system, as taught by Mueller. The motivation for doing so would be to obtain torque data, which traction control systems typically need.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665